DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, line 2, the term “the space” lacks antecedent basis.
Regarding claim 26, lines 6 and 9, the term “its ”is not clear to what it refers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7, 9 , and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al (US 2009/0042618) hereinafter Hedayat in view of Kavak et al (US 2002/0146029) hereinafter Kaval.
Regarding claim 1, Hedayat discloses an electronic device, characterized in that it comprises: a processing circuit, configured to: determine transmitting signals simultaneously to at least two user devices (see Figure 1) and proximity of directions of downlink transmission signals for the at least two user devices satisfying a predetermined condition (see [0015] illustrates that the BS 10 performs various forms of beamforming and preceding when transmitting one or more signals streams on the downlink channel to a particular MS, e.g., MS 20(1), based on the knowledge derived from signals that the BS 10 receives from the MS 20(1)); and acquire, an amount of antenna elements to be activated for downlink beamforming, which is determined based on the directions of downlink  transmission signals for the at least two user devices (see [0004], [0015], [0017]).  Hedayat fail to disclose determine proximity of directions of downlink transmission signals for the at least two user devices satisfying a predetermined condition.
Kavak discloses determine proximity of directions of downlink transmission signals for the at least two user devices satisfying a predetermined condition (see Abstract, [0014], [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to determine proximity of 
beamforming coefficients.
	Regarding claim 5, Hedayat discloses wherein the processing circuit is further 
configured to determine the directions of downlink transmission signals for the 
at least two user devices based on directions of uplink transmission signals 
from the at least two user devices towards the electronic device (see [0015] to [0017]).
Regarding claim 6, Kavak discloses wherein the processing circuit is further 
configured to use feedback information from the at least two user devices to obtain the directions of the downlink transmission signals for the at least two user devices (see [0047], [0048]).
Regarding claim 7, Hedayat discloses wherein the feedback information includes a sequence number of a transmission beam with the best receiving quality for the at least two user devices and/or a transmission angle of a downlink transmission signal from the electronic device towards the at least two user devices, wherein the transmission beam with the best receiving quality is obtained via a beam training process (see [0041]).
Regarding claim 9, Kavak discloses wherein the processing circuit is further 
configured to obtain the directions of downlink transmission signals for the at least two user devices using the uplink reference signals from the at least two user devices (see [0048], [0054]).
.
Allowable Subject Matter
Claims 2-3, 11-12, 13-15, 19-20, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-28 are allowed.
Claims 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 2018/0310311) disclose a carrier aggregation implementation
method on multiple carriers and base station.
	Leabman (U.S. Pat. 10,063,105) discloses a proximity transmitters for wireless power charging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 7, 2021